DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
 	The following is an examiner’s statement of reasons for allowance: 
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious a method of classifying the spectral power distribution (SPD) of a light source comprising the steps of: measuring, using a spectral sensor, an SPD of a light source; producing radial basis function weights for the SPD; fuzzifying the radial basis function weights; applying one or more fuzzy if-then rules to the fuzzified radial basis function weights to result in one or more output classes for the SPD, in combination with the rest of the limitations of the claim.
	Claims 2-16 are allowed by the virtue of dependency on the allowed claim 1.
	As to claim 17, the prior art of record, taken alone or in combination, fails to disclose or render obvious a system for classifying the spectral power distribution (SPD) of a light source comprising: a spectral sensor that measures an SPD of a light source; a database storing one or more fuzzy if-then rules; and one or more processors configured to: determine radial basis function weights for the SPD; fuzzify the radial basis function weights; apply the one or more fuzzy if-then rules to the fuzzified radial basis function weights to result in one or more output classes for the SPD, in combination with the rest of the limitations of the claim.
	Claims 18-20 are allowed by the virtue of dependency on the allowed claim 17.


Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Hu et al. (US 2012/0010861 A1) teaches method for optimal selecting LED light sources and implementing full spectrum light, wherein each LED respective spectral power distribution is classified according to the wavelength at which the domain wavelength of each LED (paragraph 0020). However, Hu does not teach the bolded limitations above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abdullahi Nur whose telephone number is 571 270 1298.  The examiner can normally be reached on M-F, 9am to 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury, can be reached on 571 272 2287.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.  


 /ABDULLAHI NUR/ Primary Examiner, Art Unit 2886